  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 1 of 14 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 ARATANA THERAPEUTICS, INC., CRAIG                          :   SECURITIES EXCHANGE ACT OF
 A. BARBAROSH, DAVID L. BRINKLEY,                           :   1934
 IRVINE O. HOCKADAY, JR., J.D.,                             :
 MERILEE RAINES, LOWELL W.                                  :   JURY TRIAL DEMANDED
 ROBINSON, ROBERT P. ROCHE, JR.,                            :
 CRAIG TOOMAN, JOHN W. VANDER                               :
 VORT, J.D., and WENDY YARNO,                               :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :


        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Aratana Therapeutics, Inc. (“Aratana

or the “Company”) and the members Aratana’s board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the

proposed acquisition of Aratana by Elanco Animal Health, Inc. (“Elanco”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 2 of 14 PageID #: 2



“Registration Statement”) to be filed on May 30, 2019 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Elanco Athens Inc. (“Merger Sub”), a wholly owned subsidiary of Elanco, will merge

with and into Aratana with Aratana surviving the merger and becoming a wholly owned subsidiary

of Elanco (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan

of merger the companies entered into (the “Merger Agreement”), each Aratana common share

issued and outstanding will be converted into the right to receive 0.1481 share of Elanco common

stock with a cash contingent value right of $0.25 to be granted to Aratana shareholders as of the

closing date if Aratana’s drug capromorelin achieves certain sales levels before the end of 2021

(“CVR”) (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Aratana’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the financial projections that were prepared by the Company

and relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction. The financial projections were also utilized by the financial advisor of the

Company, Barclays Capital Inc. (“Barclays”), in conducting the valuation analyses in support of

the fairness opinion. The Registration Statement also omits or misrepresents information regarding

background of the Proposed Transaction.




                                                2
  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 3 of 14 PageID #: 3



        4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

        5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Aratana’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Aratana in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Aratana common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Craig A. Barbarosh has served as a member of the Board

since May 2018.


                                                   3
  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 4 of 14 PageID #: 4



       11.      Individual Defendant David L. Brinkley has served as a member of the Board since

March 2014.

       12.      Individual Defendant Irvine O. Hockaday, Jr., J.D. has served as a member of the

Board since August 2014.

       13.      Individual Defendant Merilee Raines has served as a member of the Board since

February 2014.

       14.      Individual Defendant Lowell W. Robinson has served as a member of the Board

since May 2018.

       15.      Individual Defendant Robert P. Roche, Jr. has served as a member of the Board

since June 2014.

       16.      Individual Defendant John W. Vander Vort, J.D. has served as a member of the

Board since September 2012.

       17.      Individual Defendant Craig Tooman is the Company’s President and Chief

Executive and has served as a member of the Board since January 2019.

       18.       Individual Defendant Wendy Yarno has served as a member of the Board since

October 2013 and as Chairperson of the Board since August 2015.

       19.      Defendant Aratana is incorporated in Delaware and maintains its principal offices

at 11400 Tomahawk Creek Parkway, Suite 340, Leawood, Kansas 66211. The Company’s

common stock trades on the NASDAQ Stock Exchange under the symbol “PETX.”

       20.      The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 5 of 14 PageID #: 5



                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction Undervalues Aratana

        22.    Aratana, a pet therapeutics company, focuses on the licensing, development, and

commercialization of therapeutics for dogs and cats in the United States. Its product portfolio

includes small molecule therapeutics and therapeutic candidates. The Company markets NOCITA,

a post-operative analgesia for cranial cruciate ligament surgery in dogs; ENTYCE for appetite

stimulation in dogs; GALLIPRANT for the control of pain and inflammation associated with

osteoarthritis in dogs; and canine osteosarcoma vaccine, live listeria vector for the treatment of

dogs diagnosed with osteosarcoma in the United States. It is also developing NOCITA, a

bupivacaine liposome injectable suspension for post-operative pain in cats; AT-002, a specific

formulation of capromorelin for use in cats; AT-018, an oral CRTH2 antagonist for the treatment

of atopic dermatitis in dogs; AT-006, an anti-viral eprociclovir that is used for the treatment of

feline herpes virus-induced ophthalmic conditions in cats; AT-016, allogeneic adipose-derived

stem cells for dogs; and AT-019, an EP4 receptor antagonist therapeutic candidate with potential

in pain, inflammation, and other indications.

        23.    On April 26, 2019, the Company and Elanco jointly announced the Proposed

Transaction:

               LEAWOOD, Kan., April 26, 2019 /PRNewswire/ -- Aratana
               Therapeutics (NASDAQ: PETX), a pet therapeutics company
               focused on developing and commercializing innovative therapeutics
               for dogs and cats, announced it has signed an agreement to be
               acquired by Elanco Animal Health (NYSE: ELAN), its global
               collaboration partner on GALLIPRANT® (grapiprant tablets). In
               conjunction with the transaction, Elanco also announced the
               formation of a commercial team dedicated to the veterinary
               specialty business. Aratana's field force has demonstrated the ability
               to technically communicate with veterinarians on pet therapeutics
               and if the proposed agreement is consummated, the Aratana field
               force would transition into this commercial team.



                                                 5
  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 6 of 14 PageID #: 6



               The deal is structured as a stock-for-stock transaction. Subject to the
               terms of the agreement, upon the closing of the transaction, Aratana
               stockholders will receive 0.1481 share of Elanco common stock and
               one contingent value right (CVR) for each share of Aratana common
               stock. Based on the exchange ratio and the closing prices on April
               24, 2019, Aratana's stockholders would receive Elanco shares
               equivalent to an implied value of $4.75 per Aratana share,
               representing a premium of approximately 40 percent, plus one CVR
               per Aratana share. The CVR of $0.25 in cash per Aratana share shall
               be granted to Aratana stockholders as of the closing date and paid if
               capromorelin achieves certain sales levels on or before the end of
               2021. Including the CVR, the transaction represents aggregate value
               of up to approximately $245 million. The proposed transaction
               remains subject to customary closing conditions, including approval
               by Aratana stockholders and clearance under the Hart-Scott-Rodino
               Antitrust Improvements Act. The proposed transaction has been
               unanimously approved by the Aratana board.

               Today's announced transaction would allow Elanco to integrate the
               Aratana portfolio of pet therapeutics into their companion animal
               therapeutics business, including a pipeline of therapeutic candidates
               and two marketed products. If the proposed transaction is
               consummated, we believe Aratana's portfolio will significantly
               benefit from Elanco's broader on-the-ground presence in the U.S.
               and Elanco's approach to lifecycle management, specifically the
               potential to initiate international approvals.

                                               ***

       24.     The Merger Consideration undervalues the Company’s shares in light of its recent

financial performance and prospects for future growth. More specifically, shortly after the

announcement of the Proposed Transaction, Aratana reported revenue growth from all three of the

Company’s therapeutics in the first quarter of 2019, resulting in the Company’s stronger quarter

of product sales in the history of the Company. Total revenues for the quarter was $7.4 million

compared to $4.0 million in the first quarter of 2018. Product sales was $1.5 million in the quarter

compared to $0.5 million in the first quarter of 2018.




                                                 6
     Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 7 of 14 PageID #: 7



        25.    Accordingly, the Company is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate Company stockholders by cutting off their ability to

benefit from the Company’s continued growth.

        26.    Despite the inadequate Merger Consideration, the Board has agreed to Proposed

Transaction. It is therefore imperative that Aratana’s stockholders are provided with the material

information that has been omitted from the Registration Statement, so that they can meaningfully

assess whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        27.    On May 30, 2019, Aratana and Elanco jointly filed the Registration Statement with

the SEC in connection with the Proposed Transaction. The Registration Statement was furnished

to the Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Registration

Statement before it was filed with the SEC and disseminated to the Company’s stockholders to

ensure that it did not contain any material misrepresentations or omissions. However, the

Registration Statement misrepresents and/or omits material information that is necessary for the

Company’s stockholders to make an informed decision concerning whether to vote in favor of the

Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

        28.    With respect to the financial projections disclosed in the Registration Statement,

the Registration Statement fails to provide material information.

        29.    For the projections for Aratana, including the Initial Management Projections and

Updated Management Projections, the Registration Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics such as (1) EBIT, (2) Unlevered

Free Cash Flow, but fails to provide: (i) the line items used to calculate the non-GAAP measures,


                                                7
  Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 8 of 14 PageID #: 8



or (ii) a reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in

direct violation of Regulation G and consequently Section 14(a). Registration Statement 87-88.

EBIT and Unlevered Free Cash Flow are non-GAAP measures as contemplated by Regulation G.

       30.     The Registration Statement omits projections for Elanco, referred to as the “Elanco

Guidance” in the Registration Statement. Registration Statement at 77. Projections for Elanco are

material for shareholders since Barclays reviewed and analyzed them for its fairness opinion. Also

omitted from the Registration Statement are projections for the pro forma combined company,

which is especially material in light of the fact that, upon closing of the Merger, Aratana

shareholders will own a portion of the combined company. Thus, the values of the pro forma

company on a going forward basis are plainly material to the value of the consideration that

Aratana shareholders are receiving.

       31.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or

released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       32.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its



                                                  8
    Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 9 of 14 PageID #: 9



               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

       33.     Thus, to cure the materially misleading nature of the forecasts under SEC Rule 14a-

9 as a result of the omitted information in the Registration Statement, Defendants must provide a

reconciliation table of the non-GAAP measures to the most comparable GAAP measures. At the

very least, the Company must disclose the line item forecasts for the financial metrics that were

used to calculate the aforementioned non-GAAP measures. Such forecasts are necessary to make

the non-GAAP forecasts included in the Registration Statement not misleading.

       34.     With respect to the Discounted Cash Flow Analyses for Aratana, the Registration

Statement also fails to disclose: (i) the projected terminal value for the Company as of December

31, 2040; (ii) the inputs and assumptions underlying the range of after-tax discount rates ranging

from 11% to 15%, (iii) the after-tax unlevered free cash flows for each of the fiscal years 2019

through 2040; and (iv) the number of fully diluted shares of Aratana common stock outstanding

as of March 31, 2019. Registration Statement at 80.

       35.     With respect to the Selected Precedent Transaction Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for each transaction

selected by Barclays.

       36.     With respect to the Selected Comparable Company Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for each company selected

by Barclays.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 9
 Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 10 of 14 PageID #: 10



          37.   With respect to the Background of the Merger, the Registration Statement fails to

state whether the confidentiality agreements entered into with the potential bidders including

Elanco contained “don’t-ask-don’t-waive” (“DADW”) provisions, and whether those restrictive

provisions are still in effect or if they expired when the Proposed Transaction was announced.

Registration Statement at 62. The omission of the existence of the DADW provisions renders the

Registration Statement misleading because it creates a false impression that any of the eleven

potential bidders could have made a superior offer for the Company.

          38.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.



                                                 10
 Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 11 of 14 PageID #: 11



       41.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       43.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives and the Company’s financial projections.

       44.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and




                                                  11
 Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 12 of 14 PageID #: 12



omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Aratana within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Aratana, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Aratana, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          48.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Aratana, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed



                                                 12
 Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 13 of 14 PageID #: 13



by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       49.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,




                                                 13
 Case 1:19-cv-01029-RGA Document 1 Filed 06/03/19 Page 14 of 14 PageID #: 14



consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: June 3, 2019                                RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  14
